Citation Nr: 1411584	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-08 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than July 28, 2003 for service connection for major depressive disorder and the grant of a 100 percent rating for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to May 1964.  The Veteran died in September 2005, the appellant is his spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The appellant testified before the undersigned Veterans Law Judge at a May 2012 videoconference hearing, a transcript of that hearing is of record.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

At the time of his death, the Veteran had a pending claim for an earlier effective date for his service-connected depression.  The appellant filed a claim for accrued benefits within a month of the Veteran's death.  In a November 2005 letter appending an October 7, 2005 rating decision, the RO stated that there was no pending claim at the time of the Veteran's death and that accrued benefits were, therefore, denied.  The October 2005 rating decision itself did not address the issue of accrued benefits.  The appellant asserts that the RO's failure to address the issue of accrued benefits when the Veteran had filed an NOD with a rating decision denying an earlier effective date for depression and had perfected his appeal was clearly and unmistakably erroneous.

The Board finds that this is a sufficient pleading of clear and unmistakable error (CUE).  This issue has not, however, been considered by the agency of original jurisdiction.  Therefore, the appellant's claim for CUE must be referred to the RO for proper initial adjudication.

In light of the raised CUE claim, the appellant's claim for entitlement effective date earlier than July 28, 2003 for service connection for major depressive disorder and the grant of a 100 percent rating for the purposes of accrued benefits must be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  In this case, a finding of CUE in the October 2005 rating decision could potentially impact the appellant's current claim for an earlier effective date.

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the claim of whether there was CUE in the October 7, 2005 RO decision which did not consider the issue of whether the appellant was entitled to accrued benefits pursuant to the Veteran's claim for an effective date earlier than July 28, 2003 for service connection for major depressive disorder which was pending at the time of the Veteran's death.

2.  Following the initial adjudication of the referred CUE claim identified above, the RO/AMC should readjudicate the appellant's claim for an effective date earlier than July 28, 2003 for service connection for major depressive disorder and the grant of a 100 percent rating for the purposes of accrued benefits.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



